Mrs. Eva Bernice Pomes, wife of Lewis E. Lowe, and administratrix of the estate of Firmin E. Pomes, has prosecuted a devolutive appeal from the judgment of the District Court in this matter which condemned her, in her capacity as administratrix of the Succession of Pomes, in solido with the New Orleans Public Service, Inc., to pay damages in the sum of $1,630 to the plaintiff for the personal injuries sustained by him in an accident occurring on June 29, 1937, on the public highway of Jefferson Parish wherein a truck owned by Pomes collided with an omnibus of the Public Service in which the plaintiff was a passenger.
The facts of the case have already been determined by us on two separate occasions. See Williams et al. v. Pomes, La.App., 187 So. 145, and Townley v. Pomes et al., La.App., 198 So. 788. In the last decision, which was an appeal by the New Orleans Public Service from the same judgment from which the present appellant has appealed, we held that, from the evidence adduced, which was identical with that submitted in the case of Williams et al. v. Pomes, supra, the accident occurred solely as the result of the negligence of the operator of the omnibus of the Public Service and that the driver of the Pomes truck was free from fault. In view of this, it is obvious that the trial judge was in error in rendering judgment in plaintiff's favor as against the administratrix of the Succession of Pomes, the appellant here, and it would serve no useful purpose to discuss again the issues involved with *Page 478 
respect to the liability of either the Public Service or the driver of the Pomes truck.
The plaintiff Townley has not made an appearance in this court, and we are informed by counsel for appellant that the judgment in plaintiff's favor has been settled by the co-defendant, New Orleans Public Service.
For the reasons given by us in the cases of Williams et al. v. Pomes, La.App., 187 So. 145, and Townley v. Pomes et al., La.App., 198 So. 788, the judgment appealed from is reversed, and it is now ordered, adjudged and decreed that plaintiff's suit as to the defendant, Mrs. Eva Bernice Pomes, wife of Lewis E. Lowe, administratrix of the Succession of Firmin E. Pomes, be and it is dismissed at his cost.
Reversed.